The opinion of the court was delivered by
Parker, J.
In the year 1881, the prosecutor was assessed for a special school tax, in School District No. 33, in said township.
The special meeting to vote on the amount to be assessed, was held June 9th, 1880. The notices for the meeting were put up less than ten days before the meeting was held.
The statute requires ten days’ notice to be given.
It is not necessary to consider the other reasons urged by the prosecutor.
The assessment against- the prosecutor is set aside, with costs.